SUMNER, J.
Petitioner has brought suit for divorce from bed and board against the respondent until the parties shall become reconciled. The Court does not exactly understand why this form of suit is brought as the petitioner testified that she dil not care to live with her husband again.
The petitioner alleges as a ground for divorce neglect to provide and extreme cruelty. There is no substantial testimony as to the former allegation, the petitioner admitting that she received $15 a week out of wage's of $27.68 up to within two weeks of leaving her husband. Her main complaint was that he did not furnish coal for the furnace during the last few months, although there was wood for the stove. She endeavored to substantiate her charg’e of extreme curlty by testimony that respondent struck her twice with his open hand,, once knocking her down, ,and that he repeatedly kicked her out of bed; also that he paid so much attention to a Mrs. Adams that it rendered her unhappy and caused many hitter argu-*22inents between them; also that he re-refused to speak to her during the last year.
For Petitioner: Arthur Cushing.
For Respondent: John J. McGrance of Fitzgerald & Higgins.
It seems that Mrs. Adams was the wife of the respondent’s boss and that at the request of his boss, respondent acted as chauffeur for Mrs. Adams ■several times. There I ,is no specific instance of improper relations between Mr. Schurman and Mrs. Adams, except what infereeence may be drawn from the fact that when Mrs. Schurman and her husband were spending the evening' at the Adams’s once, she went) out toward the kitchen and found her husband and Mrs. Adams in the hall ,the light being' out. Many of the charges she makes seem trivial and the Court is convinced that a very strong jealousy is the basis of her trouble. She admits that she was jealous of her husband and other witnesses testify to the same effect. She seems to have lost her sense of perspective and to have exaggerateed accurrences.
The husband is admittedly a man of good habits and a most industrious worker. He denies striking his wife, and says that he only acted as chauffeur for Mrs. Adams a half dozen times, and not at all for the last two years. He was apparently a frank witness and impressed the Court as substantially telling the truth. He admitted that he would not talk with his wife for the last year of their married life, but says that he did this in order to avoid argument with her. If his claim of constant nagging by her is true, he perhaps would be justified in resorting to such, an expedient, and petitioner admits that they both told each other what they thought of each other. It appears that at one time the petitioner got a revolver from her sister. She claims that she got it because she was left alone evenings and was terrified by noises she heard around the house. It is the true one, but considering the estranged relations between husband and wife, the possession of the revolver had a sinister suggestion. She claims that her husband threatened to kill her and she was afraid lie would, yet she lived with him months after the threat and only left him, she says, because there was no coal to burn in the furnace.
The parties had lived together for over 20 years in apparent amity, and it is unfortunate that now this estrangement should have arisen. Probably both parties are blame-worthy, but the Court is,, inclined to believe that the unreasonable jealousy of the petitioner is largely responsible, for the trouble.
Petition denied.